Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 11-13, and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morioka (US 6,631,447).

	In regards to claims 1 and 11, Morioka teaches
one or more hardware components configured to: (fig. 1)
receive a first request including an address of a first memory block in a shared memory, wherein the shared memory includes a plurality of memory blocks of one or more memory devices associated with respective processors (fig. 1, C9:8-12 Processor memory interface unit (PMU) 300 receives a request to any memory or I/O space (i.e. includes an address) such as the local shared memory 400 of the requesting processors cluster, the local shared memory of another cluster or the global shared memory 600.  C9:46-61 and fig. 2 shows how an address space is split between the different memories.) 
wherein each of the plurality of memory blocks is associated with one of a plurality of memory categories indicating a protocol for managing cache coherency for the respective memory block;   determine a memory category associated with the first memory block; and
transmit a response to the first request based on the memory category of the first memory block, (C14:32-47 and fig. 6 shows how each memory access is associated with a page attribute (i.e. type of protocol) and cache coherency area.  Figs 8-10 and associated columns further details block read requests for the different memory areas and their associated page attributes and the responses (i.e. messages transmitted) based on the determinations made in the first 2 steps of each figure.)
wherein the first memory block is included in the one or more memory devices associated with a first processor among the processors, and the first memory block is of a memory category different than the memory category of a second memory block included in the one or more memory devices associated with the first processor. (C14:32-47 and fig. 6 shows two memory areas for a processor in a cluster (i.e. local shared memory within a cluster) where a first block may be of the “local cache coherency” (memory category) and a second block may be of the “global cache coherency” (a different memory category).

	In regards to claims 2 and 12, Morioka further teaches
wherein the protocol for managing cache coherency corresponding to each of the memory categories indicates where state and ownership information of memory blocks of the respective memory category are stored.  (fig. 6 shows where ownership information is stored based on the memory to be accessed and page attribute, i.e. the information is either stored by the local cluster, another cluster(s), all the cluster caches, or potentially a group of clusters (see C10:26-33).

In regards to claim 13, Morioka further teaches
storing, in a coherency directory, state and ownership information of the memory blocks of one of the memory categories; and storing, in a coherency directory cache, copies of the state and ownership information of the memory blocks of another one of the memory categories.  (C5:47-C6:5 teaches that intra-cluster cache consistency is maintained through a coherency protocol, such as snoop or the like (i.e. directory based as stated in C3:39-40). (i.e. memory blocks that are considered local cache coherency), for data that has been accessed by external clusters, it holds copies of the status/ownership information in an export directory (i.e. memory blocks that are considered global cache coherency)

	In regards to claim 15, Morioka further teaches
wherein the response includes one or more of ownership information of the first memory block and data stored in the first memory block.  (see figs. 8-10 and associated descriptions where status is received along with the requested data)

In regards to claim 16 Morioka further teaches 
storing category information of the memory blocks of the memory devices that are local, and wherein the determining of the memory category associated with the first memory block is based on the stored category information.  (C14:32-47 and fig. 6 teaches this information is part of the stored page attribute)

	In regards to claim 17, Morioka teaches
one or more node controllers; (fig. 1 PMU 300 of each cluster 100 (i.e. nodes))
a plurality of processors and corresponding memories, wherein each of the plurality of the processors and corresponding memories are associated with and local to one of the node controllers, the memories forming a shared memory, wherein each of the one or more node controllers is configured to:  (fig. 1 CPUs 200 and their individual local memory shared memory 400 associated with the processors within a cluster (node).
store a directory including state and ownership information of memory blocks of the local memories; and store a directory cache including state information of other memory blocks of the local memories, wherein the state and ownership information of the other memory blocks of the local memories is not stored in the directory.  (C5:47-C6:5 teaches that intra-cluster cache consistency is maintained through a coherency protocol, such as snoop or the like (i.e. directory based as stated in C3:39-40). (i.e. memory blocks that are considered local cache coherency), for data that has been accessed by external clusters, it holds copies of the status/ownership information in an export directory (i.e. memory blocks that are considered global cache coherency)


In regards to claim 18, Morioka further teaches 
wherein the one or more node controllers are configured to:
store a memory category of the memory blocks of the local memories, the memory category indicating a cache coherency protocol for managing cache coherency of the memory blocks; and determine a memory category of the memory blocks. (C14:32-47 and fig. 6 shows how each memory access is associated with a page attribute (i.e. type of protocol) and cache coherency area.  Figs 8-10 and associated columns further details block read requests for the different memory areas and their associated page attributes and the responses (i.e. messages transmitted) based on the determinations made in the first 2 steps of each figure.)

In regards to claim 19 Morioka further teaches 
wherein the one or more node controllers include a first node controller configured to:
receive a first request including a memory address of a first memory block in the local memories of the node controller and an instruction relating to the memory block; and
transmit a response to the first request based on the determined memory category of the first memory block. (C14:32-47 and fig. 6 shows how each memory access is associated with a page attribute (i.e. type of protocol) and cache coherency area.  Figs 8-10 and associated columns further details block read requests for the different memory areas and their associated page attributes and the responses (i.e. messages transmitted) based on the determinations made in the first 2 steps of each figure.)

In regards to claim 20 Morioka further teaches 
 wherein the first request is originated from a processor and transmitted to the first node controller by a second node controller associated with the processor.  (fig. 9 shows that when a block read (i.e. from a processor in a second node) is for a local shared memory of another cluster (i.e. a first node) and is associated with a local coherency attribute the address is sent to the target cluster (i.e. first node).  As shown in fig. 1, the PMU (node controller) is what is responsible for cluster to cluster communications via the global bus 1800.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-10 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morioka (US 6,631,447) in view of Rose (US 2019/0171573)

	In regards to claims 3 and 14, Morioka further teaches
wherein the plurality of memory categories includes:
a first memory category, wherein cache coherency of memory blocks of the first memory category is hardware managed using a coherency directory stored in the one or more memory devices and a coherency directory cache of the apparatus;
a second memory category, wherein cache coherency of memory blocks of the second memory category is hardware managed using a coherency directory stored in the apparatus; 
(C14:32-47 and fig. 6 shows how each memory access is associated with a page attribute (i.e. type of protocol) and cache coherency area.  C5:47-C6:5 teaches that intra-cluster cache consistency is maintained through a coherency protocol, such as snoop or the like (i.e. directory based as stated in C3:39-40) (i.e. a coherency directory stored in one or more memory devices) that is used for local cache coherency tagged areas for accesses within the local shared memory cluster (i.e. second memory category).  For data that has been accessed by external clusters (first memory category) it holds copies of the status/ownership information in an export directory (coherency directory cache) along with the internal coherency data.
	Morioka may not explicitly teach
a third memory category, in which cache coherency of memory blocks of the third memory category are software managed by one or more software applications.
	Rose teaches in Fig. 6 that memory regions can be designed to either use hardware coherency mechanisms (such as the ones taught by Morioka) and also have other areas that are designated to be managed using software coherency protocols.
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have incorporated the use of software coherency protocols along with hardware protocols as taught by Rose to modify the system of Morioka.  The motivation for such a modification is that the combination of using both hardware and software coherency protocols can lead to a significant reduction in the cost (in terms of hardware area and/or execution time) associated with providing cache coherency support within a system (see ¶21 of Rose).

	In regards to claim 4, Morioka further teaches 
wherein at least the first processor is local to the apparatus (see fig. 1, a processor is local to the cluster it belongs to)
wherein the apparatus further comprises one or more of (i) a memory configured to store a coherency directory including state and ownership information for at least a portion of the memory blocks of the one or more memory devices associated with the first processor, and (ii) a coherency directory cache configured to store copies of a portion of state and ownership information included in a coherency directory stored in the one or more memory devices associated with the first processor. (C5:47-C6:5 teaches that intra-cluster cache consistency is maintained through a coherency protocol, such as snoop or the like (i.e. directory based as stated in C3:39-40). (i.e. memory blocks that are considered local cache coherency), for data that has been accessed by external clusters, it holds copies of the status/ownership information in an export directory which is part of the cluster associated with the processor.  

	In regards to claim 5, Morioka further teaches 
for the memory blocks of the one or more memory devices associated with the first processor: the coherency directory includes the state and ownership information for the memory blocks of a first memory category, and the coherency directory cache includes copies of the state and ownership information for a portion of the memory blocks of a second memory category. (C5:47-C6:5 teaches that intra-cluster cache consistency is maintained through a coherency protocol, such as snoop or the like (i.e. directory based as stated in C3:39-40). (i.e. memory blocks that are considered local cache coherency), for data that has been accessed by external clusters, it holds copies of the status/ownership information in an export directory (i.e. memory blocks that are considered global cache coherency)

	In regards to claim 6, Morioka further teaches 
wherein the response includes one or more of ownership information of the first memory block and data stored in the first memory block. (see figs. 8-10 and associated descriptions where status is received along with the requested data)

	In regards to claim 7, Morioka further teaches 
wherein the ownership information indicates which of the processors (i) owns the first memory block and/or (ii) may have copies of data stored in the first memory block stored in their respective caches. (C5:47-C6:5 teaches that intra-cluster cache consistency is maintained through a coherency protocol, such as snoop or the like (i.e. directory based as stated in C3:39-40) which would indicate ownership/status of the data for each of the processors of the cluster)

	In regards to claim 8, Morioka further teaches 
wherein the request includes an identifier associated with the processor or node controller from which the request originated, and wherein the one or more hardware components are further configured to identify whether the request is local or remote, the response to the request being further based on whether the request is local or remote. (C5:1-27 teaches that each cluster (node) is associated with an identification number to determine where requests have originated (i.e. internally from a processor in the cluster or externally from another cluster).  (see fig. 8 for how internal requests are handled and fig. 9. for requests sent/received to/from another node.)

	In regards to claim 9, Morioka further teaches 
 	a memory for storing memory category information of the memory blocks of the memory devices associated with the local processors, and wherein the one or more hardware components determine the memory category associated with the first memory block based on the stored memory category information. (C5:1-27 teaches that area limit attribute information is stored in the translation lookaside buffer and used to determine the cache coherency protocol)

	In regards to claim 10, Morioka further teaches 
wherein the hardware components include one or more processors the apparatus further comprises a memory for storing machine readable instructions executable by the processor, and the configuration of the one or more processors is based on the machine readable instructions.  (C5:28-46 teaches that instructions can be executed by the processors to instruct it to perform specific tasks (i.e. configuration) and the instructions can be stored within an instruction cache and a main memory).


	EXAMINER’S NOTE
	Examiner has cited particular paragraphs, figures, and/or columns and line numbers in the references applied to the claims above for the convenience of the Applicants. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the Applicants in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
J. H. Kelm, D. R. Johnson, W. Tuohy, S. S. Lumetta and S. J. Patel, "Cohesion: An Adaptive Hybrid Memory Model for Accelerators," in IEEE Micro, vol. 31, no. 1, pp. 42-55, Jan.-Feb. 2011, doi: 10.1109/MM.2011.8. (Year: 2011) discusses the uses of a hybrid (i.e. hardware and software) approach to managing cache coherency.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON W BLUST whose telephone number is (571)272-6302. The examiner can normally be reached 12-8:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on 5712721077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON W BLUST/Primary Examiner, Art Unit 2137